759 N.W.2d 887 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Elgie Santino GRAYS, Defendant-Appellant.
Docket No. 137244. COA No. 277866.
Supreme Court of Michigan.
February 6, 2009.

Order
On order of the Court, the application for leave to appeal the July 15, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1) and 7.316(A)(1), in lieu of granting leave to appeal, we VACATE the defendant's conviction of second-degree murder. See People v. Clark, 243 Mich.App. 424, 429, 622 N.W.2d 344 (2000), lv. den. 465 Mich. 863, 634 N.W.2d 353 (2001). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.